 

SPECIAL INVOICE FOR INSURANCE INDUSTRY

 

Invoice code: 211001532150

Invoice No.: 02244283

Password:

 

Date: 2015-11-05 INVOICE

 

Payer: Benefactum Alliance Business Consultant (Beijing) Co., Ltd

 

Coverage: Insurance clauses on loss of transaction fund (Version 2014)

 

Policy No.: 1015006032015000008-0000193174 END. No:

 

Premium amount (in letters) RMB one hundred and fifty thousand Yuan exactly

               (in figures) CNY 150,000.00

 

Vehicle and vessel tax collected (in figures) CNY 0.00 Overdue fine (in
figures): CNY 0.00

 

Total (in letters) RMB one hundred and fifty thousand Yuan exactly

             (in figures) CNY 150,000.00

 

Remarks: Business voucher No.: 016829091446699300478

 

Name of insurance company: Checked by: Guona Issued by: Lvli

 

Stamped by insurance company: Address: Tel:

 

Taxpayer identification No. of insurance company:

 

handwritten invalid

 

 

 

 

Transaction Capital Indemnity Insurance Policy (Version 2014)

 

Insurance Policy No.: 101500603201500008

 

Whereas the Insured named below hereto has made to the Sunshine Insurance Group
P&C Insurance (hereinafter called “the Company”) a written insurance
application; and agrees that it has paid/pays/will pay to the Company the
premium as agreed upon hereunder. Whereas subject to the terms and conditions,
additional terms and special terms contained herein or listed/endorsed hereon
the Company agrees it is/will be liable to indemnify the insured for the loss or
damage, the Policy is hereby executed and issued.

 

 

Important tips:

 

1. This insurance contract consists of insurance application, risk
questionnaire, insurance policy, insurance terms, special terms and endorsement.

 

2. After receipt of the policy, the Insured shall check at once. In case the
policy content doesn’t comply with the fact or of any omission, the Insured
shall inform the Company at once to make change or implement.

 

3. The Insured shall read all attached insurance terms carefully, especially the
conditions related to exemption liability, the Bidder’s liability and the
Insured’s liability.

 

 

Sunshine Insurance Group P&C Insurance Beijing Branch

 

Issue address: 8th floor Gaohelanfeng Building, No. 98 Dongsanhuan South Road,
Chaoyang District, Beijing

 

Postcode: 100021

 

Tel: 56406820

 

Fax:

 

Service tel: 95510 Issue date: 4th Nov, 2015

 

Checked by: Suo Yaran Drafted by: Guona Operated by: Lvli

 

 

 

 

2. Terms of claim limits (sums insured)

 

1. Cumulative indemnity limits: During the period of insurance, the Company will
indemnify the Insured cumulative indemnity of RMB 500,000 at most. If the
indemnity is more than RMB 500,000, the Company shall not be liable to the
indemnity anymore and the policy shall be invalid.

 

2. Indemnity limits for every accident: During the period of insurance, the
Company shall indemnify the Insured indemnity of RMB 10,000 for every accident.
Every accident means the capital loss during the process of charging, cashing,
subscription and withdrawing by the platform user. The Company shall be liable
to RMB 10,000 at most for above accident happened according to the terms. If the
indemnity is more than RMB10,000, the Company shall not be liable to the
indemnity the excessive part.

 

3. Other relative terms

 

Claim terms:

 

In case any accident happened, the Insured shall provide the Company with
relative evidence of individual account capital loss, including but not limited
to detailed transference sheet from the individual account issued by bank or
third party, case report and registration issued by police and evidence if the
case is closed or not etc., in order to prove actual loss occurrence, loss
reason and degree.

 

Confidential terms:

 

The Insured and the Company shall take necessary efforts to keep the whole
policy content in secret and are not allowed to disclose whole or partial
content of the policy to any third party. If promotion for both parties’
cooperation is to be made, the Company shall agree the promotion way, content
and scope in writing. Upon receipt of any objection from the Company, the
Insured shall take immediate efforts to correct or stop it. The Company has the
right to terminate the contract and take all legal means if such correction and
stopping fails.

 

Other terms:

 

1. The Insured shall provide the Company customers list on the platform,
including name, ID, investment type and purchasing sum, for record so that the
Company has clear information of the platform operation.

 

2. Any nonconformity between the insurance policy with the insurance terms, it’s
duly agreed by both parties that the insurance policy and special terms have the
priority. Any unsettled affairs shall comply with Transaction Capital Indemnity
Insurance Clause (Version 2014) of Sunshine Insurance Group P&C Insurance

 

Additional insurance/terms (details attached)

 

None

 

Issue company: Sunshine Insurance Group P&C Insurance Beijing Branch Chaoyang
Sub-branch Business Development Unit

 

Address: 8th floor Gaohelanfeng Building, No. 98 Dongsanhuan South road,
Chaoyang District, Beijing

 

Postcode: 100021

 

Tel: 56406820

 

Fax:

 

Service Tel.: 95510 Issue date: 4th Nov, 2015

 

Checked by: Suo Yaran Drafted by: Guona  Operated by: Lvli

 

 

 

 

Sunshine Insurance Group     P&C Insurance     No.:0000193174     Payment
receipt time: 12:55:50 Nov 5th, 2015 Policy issue time: 12:55:53 Nov 5th, 2015  
  Policy print time: 12:57:22 Nov 5th, 2015 POS transaction no/check no:
20151105

 

Transaction Capital Indemnity Schedule

 

Insurance Policy No.: 105006032015000008

 

Whereas the Insured hereto has made to the Insured an insurance application and
agrees to pay to the Company the premium stated, hereon the Company agrees to
indemnify the insured for the loss or damage sustained during the period of
insurance stated in the Schedule in the manner and to the extent hereinafter
provided according to Transaction Capital Indemnity Insurance Policy (Version
2014) .

 

I. The policy application information

 

Name: Benefactum Alliance Business Consultant (Beijing) Co., Ltd Organization
code: 07858766-5 Contact: Dou Chunyao Tel: Address: Room 505, 5th floor, 2-6 2nd
building, Anyuandongli 1st block, Chaoyang district, Beijing

 

II. The Insured information

 

Name: Benefactum Alliance Business Consultant (Beijing) Co., Ltd Organization
code: 07858766-5 Contact: Dou Chunyao Tel: Address: Room 505, 5th floor, 2-6 2nd
building, Anyuandongli 1st block, Chaoyang district, Beijing

 

III. The insurance period

 

12 months, from 7th Nov 2015 till 6th Nov 2016.

 

IV. The insurance scope.

 

Insurance scope Insurance subject Cumulative compensation sum limit Compensation
limit for every accident Transaction Capital Indemnity Insurance Policy (Version
2014) Individual accounts managed by the Insured RMB 500,000.00 RMB 10,000.00

 

V. Deductible terms

 

Deduction for each accident: 10% of every indemnity deductible

 

 

 

 

VI. Total sum insured

 

Total sum insured: RMB 150,000.00

 

VII. Disputes

 

Lawsuits

 

VIII. Special terms

 

1. The insurance premium due to pay

 

The insurance premium due to pay is valid from

 

Charging: It’s from the time every charging is made through internet to the
platform of Benefactum Alliance Business Consultant (Beijing) Co., Ltd till the
account owner has received the successful changing information. (The capital
shall be transferred from individual account to the corresponding trust account
issued by Shanghai Huifu Data Service Co., Ltd. (bank or third party payment
company) assigned by Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
The bank or third-party payment company is Shanghai Huifu Data Service Co., Ltd.
and the account number is 6000060000253728.)

 

Cashing: It’s from the time every cashing application is made through the
internet to the platform of Benefactum Alliance Business Consultant (Beijing)
Co., Ltd till the account owner has received the successful cashing information.
(The capital shall be transferred from the corresponding trust account issued by
Shanghai Huifu Data Service Co., Ltd. (bank or third party payment company)
assigned by Benefactum Alliance Business Consultant (Beijing) Co., Ltd to
individual original charging account)

 

Subscription: It’s from the time every subscription order is made through
internet to the platform of Benefactum Alliance Business Consultant (Beijing)
Co., Ltd till the payment application is transferred to the corresponding
borrower trust account assigned by Benefactum Alliance Business Consultant
(Beijing) Co., Ltd (The capital shall be transferred from the lender trust
account to borrower trust account)

 

Withdrawing: It’s from the time every withdrawal is made through internet to the
platform of Benefactum Alliance Business Consultant (Beijing) Co., Ltd till the
account owner has received the successful withdrawing information. (When any
withdrawing application is made, the capital shall be transferred from the
corresponding trust account issued by Shanghai Huifu Data Service Co., Ltd.
(bank or third party payment company) assigned by Benefactum Alliance Business
Consultant (Beijing) Co., Ltd to individual original payment account)

 

Other related liability terms as agreed by the Company and clearly written in
the policy.

 

 

 

 

Sunshine Insurance Group P&C Insurance

 

Transaction Capital Indemnity Insurance Clauses (Version 2014)

 

General Principles

 

I. This insurance contract consists of insurance clause, insurance application,
insurance policy, insurance certificate and endorsement. Any agreement concerned
with this contract, it shall be made in writing.

 

II. The Insured under this contract is the legal organization who may manage
individual account or provide transaction platform for individuals legally.

 

III. Individual account under this contract is the effective account that a
person with full capacity for civil conduct opens by its own name in the legal
bank or other legal organizations within territory of PRC (exclusive of
Hongkong, Macau and Taiwan).

 

i) Passbook and deposit receipt account

 

ii) Bank card account (including debit card and credit card)

 

Bank card hereto includes debit card held by owner, credit card held by owner
and its associated supplementary card, and the associated supplementary credit
card held by owner

 

iii) E-bank and mobile bank account

 

iv) Accounts of other payment companies approved by People’s Bank of China.
(such as Alipay, Tenpay etc., hereinafter called “third party payment account”)

 

v) Other individual account approved by the Company and clearly written in the
policy.

 

However, the policy shall prevail if the Company and Insured have special
agreements for above individual account and specific individual account type and
detail listed in the policy.

 

Insurance liability

 

IV. During the insurance period, if the capital in the individual account
managed by the Insured or transacted on its platform (hereinafter called “the
Insured managed individual account”) is stolen or embezzled and cannot be
recovered within 30 days by the Insured, the Company shall indemnify the Insured
the direct loss arising therefrom according to the policy within the limit
stated in the policy.

 

Exemption

 

V. The Company shall not be liable for the following loss:

 

i) Loss of deliberate or illegal behavior of the Applicant or the Insured and
his representative.

 

ii) Loss caused by the Insured’s unconformity with relative individual account
management and transaction regulations issued by the State related supervision
bureau, the bank and the third party payment company.

 

iii) Loss of deliberate or illegal behavior of the Insured managed individual
account owner and its family members.

 

iv) Loss of rent and lease by the Insured managed individual account owner or
cheated by other people.

 

v) Loss of personal account and password disclosure to other people by the
Insured managed individual account owner without any force.

 

 

 

 

vi) Loss happened in the Insured managed individual account beyond the insurance
liability beginning and ending period

 

vii) Loss caused by the Insured managed individual account owner’s unconformity
with relative individual account management and transaction regulations issued
by the State related supervision bureau, the bank and the third party payment
company.

 

VI. Neither shall the Company be liable for the following loss, damage or
responsibility:

 

i) Interest and overdraft interest, commission, overdue fine, excess charge,
default interest, fine, annual fee, membership fee, card replacement fee etc and
other indirect loss and expense.

 

ii) Loss in the individual account caused by card making, reading, verifying
device failure.

 

iii) Legal cost, loss reporting fee, freezing fee and duplicating fee of the
individual account.

 

iv) Loss of additional function of the individual account by any means

 

v) Loss happened in the Insured managed individual account cannot be approved
that the account is not her/his own effective one (including but not limited to
the third party payment account)

 

vi) Loss or damage already taken by the third party, including but not limited
to loss or damage by issuing bank, payment company, accepting bank etc.

 

vii) Loss or damage already known or reasonably foreseeable by the Insured

 

viii) Exemption indemnity clause or deductible in accordance with the franchise
agreement within this contract

 

viii) The insured is not liable to other loss and damage exclusive of the
insurance coverage of this contract.

 

Exemption limit and franchise amount (rate)

 

VIII. Exemption limit includes cumulative indemnity limit, indemnity limit of
every accident and indemnity limit of every accident per person. It shall be
negotiated and confirmed by the Company and Insured and written in the policy.

 

It shall be written in the policy that indemnity limit of every accident or
franchise is negotiated and confirmed by the Company and Insured.

 

Insurance premium

 

IX. The insurance premium under this contract is confirmed by the Company
according to the indemnity limit and the Insured actual risk and shall be
written in the policy.

 

Insurance period

 

X. Insurance period is the period from starting time to ending time that the
Company is liable to the individual account managed by the Insured or transacted
made on the platform during the insurance. Details are negotiated and confirmed
by the Company and Insured and shall be written in the policy.

 

XI. Unless otherwise stipulated, this insurance contract is valid for one year
and period stated in the policy shall prevail.

 

The company obligation

 

XII. During conclusion, the Company shall provide the Applicant policy attached
with standard clause when standard clause of the Company is used and shall
explain the contract clauses to the Applicant. The Company shall get the
Applicant’s special attention for exemption clause of the Company in the
application, policy, or other documents, which shall be clearly explained by
written or oral means to the Applicant. Without instruction or clear
explanation, the clause is not effective.

 

 

 

 

XIII. After conclusion of the contract, the Company shall issue policy and other
documents to the Insured promptly.

 

XIV. The contract rescission right of the Company under this contract shall
become invalid without performing after 30 days of the date the Company shall
know the rescission issue. After one year of the contract effectiveness, the
Company shall not rescind the contract. If any accident happened, the Company is
liable for the indemnity.

 

The contact shall not be terminated by the Company if the Company has already
known the information the Insured not provided truthfully. The Company shall be
liable to the indemnity in case accident happens.

 

XV. If the relative claim evidence and papers are not sufficient by the Insured,
the Company shall inform the Insured to make supplement in one time according to
the contract.

 

XVI. Upon receipt of indemnity application by the Insured, the Company shall
make conclusion if it complies with the contract. Under complex situation, the
Company shall make conclusion within 30 days, except otherwise agreed in the
contract.

 

The Company shall inform conclusion to the Insured. The Company shall indemnify
the Insured within 10 days of indemnity agreement made within the Company’s
liability. The Company shall indemnify the Insured according to indemnity
agreement made if there is specific indemnity period in the contract. If the
conclusion is made and exclusive of the Company’s liability, the Company shall
send the Insured Notice of indemnity refusal within 3 days of conclusion made
and explain.

 

XVII Within 60 days upon receipt of the indemnity application and related
documents and papers, the Company shall indemnify assured sum according to the
present documents and papers for unassured indemnity. When final indemnity is
concluded, the Company shall pay rest sum.

 

XVIII. The Company is liable to keep secret for the confidential business,
financial and privacy information of the Applicant and Insured during
negotiation, unless disclosure is required by the state administrative or
judicial organizations.

 

The Applicant and Insured obligations

 

XIX. The Applicant shall make truthful reply to the inquiry of the insurance
subject or the Insured by the Company during conclusion.

 

The Company shall terminate the contract when the Applicant hasn’t performed his
informing obligation deliberately or by gross negligence to the extent that
shall affect the Company’s acceptance or increasing insurance premium.

 

If the Applicant hasn’t performed his informing obligation deliberately, the
Company is not liable to the accidents happened before the contract termination
and shall not return the insurance premium.

 

If the Applicant hasn’t performed his informing obligation by gross negligence
to the extent that has big impact on the accident arising therefrom, the Company
is not liable to the accident happened before the contract termination but shall
return the insurance premium.

 

 

 

 

XX. The Insured shall comply with the individual account regulation of bank and
related finance organization and is liable to ask all bank owners managed to do
so. The individual account is limited to the owner to use and the supplementary
card connected to the master credit card insured is limited to the supplementary
card owner to use.

 

XXI. When the managed individual account owner has known or shall know loss,
theft or misuse happened, the Insured shall ask him to inform issuing bank or
payment company to make prompt loss report or other necessary protections and
report to the police within 24 hours. At the same time the Insured shall be
informed and related capital loss evidence shall be provided cooperatively

 

XXII. The Insured shall inform the Company in time when accidents happened and
make below efforts:

 

i) The Insured shall make necessary and reasonable efforts to prevent or
minimize loss. Otherwise, the Company is not liable to the growing loss arising
therefrom.

 

ii) Within 24 hours that he has known or shall know accident happened, the
Insured shall ask the managed individual account owner to inform issuing bank or
payment company to make prompt loss report or other necessary protections,
report to the police and also inform the Company of the accident reason, process
and loss. If the Insured didn’t inform the account owner or ask the owner to
inform the accident in time deliberately or by gross negligence to the extent
that the accident type, reason and loss cannot be assured, the Company is not
liable to the indemnity unassured, unless the Company has known or shall know
the accident in other ways.

 

iii) Allow and assist the Company to investigate the accident.

 

XXIII. The Insured shall provide below documents to the Company when claim is
made:

 

i) Claim application form

 

ii) Insurance policy number and detailed list

 

iii) The fraudulent and stealing transaction list in individual account managed
by the Insured

 

iv) The cash flow record of loss, for example, bank statement, transaction list,
and payee’s name and account if transfer involved.

 

v) The owner’s ID copy

 

vi) Evidence of individual loss report or freezing time

 

vii) Evidence of process, record, document from the issuing bank to help the
owner to chase the theft cash.

 

viii) Case record by the police and evidence solved or not.

 

Other evidence and document by the Applicant and Insured related to the accident
type, reason and loss confirmation.

 

The Company is not liable to the unassured part if the Insured didn’t take
liability of providing the claim documents and the Company cannot verify the
loss.

 

XXIV. Insurance premium paid by the Applicant accordingly

 

 

 

The Applicant shall pay the insurance premium once before effectiveness of the
insurance if it’s stipulated so or payment terms or payment time not stipulated.
The Applicant shall pay the first part of insurance premium accordingly if a
partial payment term is stipulated. The Company is not liable to the loss
happened before payment is made if the Applicant fails to make payment
accordingly.

 

If neither did the Applicant pay full insurance premium on time nor pay the
second part or any subsequent part on time, the Company shall take liability
according to proportion of paid premium by the Insured in the whole premium
stated in the policy before the accident happened from the violation date. When
violation ends, the Company shall keep on taking the corresponding liability.

 

Compensation

 

XXV. When accident happened, the Insured shall not apply for indemnity for
object without insurable interest.

 

XXVI. The Company shall work out indemnity as below upon receipt of written
compensation application by the Insured.

 

i) If indemnity limit for every accident is stipulated, the Company shall work
out indemnity after the franchise is deductible but the indemnity shall be
within the limit for any accident loss. If indemnity limit for every accident
per person is stipulated, the Company shall work out indemnity after the
franchise is deductible but the indemnity shall be within the limit for any
accident per person loss.

 

ii) During the insurance period, the cumulative loss from accidents under the
liability shall not exceed the total indemnity limit stipulated in the policy.

 

XXVII. If the loss under the insurance scope shall be taken by relevant
responsible party, from the date the Company indemnifies the Insured, the
Insured shall inform the Company of necessary documents and related known
information when the Company exercises subrogation for relevant responsible
party within the insurance scope.

 

If the Insured have got indemnity from relevant responsible party, such sum
shall be deducted from indemnity made by the Company.

 

In case of any accident before indemnity is unpaid by the Company, the Company
shall not take liability if the Insured waives compensation for relevant
responsible party. After indemnity is paid by the Company, it is invalid that
the Insured waives compensation for relevant responsible party without the
Company agreement. The Company shall deduct or ask for insurance premium return
when the Company cannot exercise subrogation due to the Insured deliberation or
gross negligence

 

XXVII. Once accident happened and there is double insurance, the Company shall
be liable to proportion of sum under this policy with total sum of other
policies and this policy.

The Company shall not pay advance for the indemnity born by other Companies. The
Company shall claim the excess sum if the Insured didn’t inform the Company
truthfully so that the Company paid more indemnity.

 

XXIX. The limitation of action is 2 years regarding the Insured asks indemnity
from the Company from the date the Insured have known or shall know the
accident.

 

 

 

 

Dispute and applicable laws

 

XXX. All disputes under this insurance arising between the Insured and the
Company shall be settled through friendly negotiations. Where two parties fail
to reach an agreement after negotiations, such disputes shall be submitted to
arbitration. If arbitration organization is not stipulated or arbitration not
concluded, it shall be submitted to court for legal actions.

 

XXXI. All disputes related to this contract or fulfillment arising is governed
by law of the People’s Republic of China (exclusive of Hong Kong, Macau and
Taiwan)

 

Other terms

 

XXXII. The Applicant is entitled to terminate this contract in writing after
effectiveness of this contract.

 

The Applicant shall provide following certificates and document when the
contract termination is required by the Applicant

 

i) Original copy of insurance policy and other original copies of insurance
certificates.

 

ii) Contract termination application

 

iii) ID certificate of the Applicant

 

When the contract termination is required by the Applicant, the insurance
liability shall terminate from the date the Company’s receipt of the contract
termination application. The Company shall return insurance premium unexpired
within 30 days upon receipt of the above certificates and documents.

 

Definition

 

XXXIII. The definition under this contract is described as below:

 

Owner: the individuals apply by his own name and hold credit card, debit card
and third party payment account legally.

 

Excess charge: excess means the transaction sum of credit card has exceeded the
approved quota by the issuing bank (including consumption and cashing). Excess
charge standard stipulated by the People’s Bank of China is as below: for any
excess, the owner shall not have the right of grace period and minimum payment.
Overdraft interest is calculated in accordance with the stipulated interest rate
from the date payment on due or overdraft is booked. Excess charge shall be made
based on 5% of the excess sum over the credit card quota when credit card excess
found by the issuing bank.

 

Effective individual account: it shall be legal, effective, valid, activated and
may be used and comply with the related regulations of state, bank and other
third payment organizations.

 

Insurance premium unexpired: the standard is insurance premium x (1- expired
days/coverage days) x (Insurance premium-cumulative indemnity) x (1-return
premium). Less than one day is calculated as one day. The return premium shall
be negotiated between the Insured and the Company and written in the policy.
Without such stipulation, the return premium shall be 25%.

 

 

 

 

